Opinion filed September 15, 2016




                                       In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-15-00314-CR
                                    ___________

                     IVAN GARAY LOPEZ, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR21461


                     MEMORANDUM OPINION
      On August 25, 2016, this court abated this appeal and remanded the cause to
the trial court for a hearing on Appellant’s motion for new trial. The trial court held
a hearing on the motion for new trial and granted it in part. We dismiss this appeal
without prejudice.
      On September 14, 2016, the trial court signed an order in which it granted a
new trial in trial court cause no. CR21461 “as to punishment only.” “Granting a new
trial on punishment restores the case to its position after the defendant was found
guilty.” TEX. R. APP. P. 21.9(c). Thus, Appellant has been returned to the position
in which he stood immediately following the finding of guilty, and a new trial on
punishment will proceed as if the original punishment hearing had never occurred.
Consequently, no final, appealable judgment remains over which this court currently
has jurisdiction. Jackson v. State, No. 05-09-00487-CR, 2010 WL 2598919, at *3
(Tex. App.—Dallas June 30, 2010, no pet.) (not designated for publication);
Norris v. State, No. 2-10-014-CR, 2010 WL 1854138 (Tex. App.—Fort Worth
May 6, 2010, no pet.) (mem. op., not designated for publication). This dismissal
does not in any way prejudice Appellant’s right to file a notice of appeal in this cause
in the future.
       We dismiss this appeal for want of jurisdiction.


                                                      PER CURIAM


September 15, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2